Citation Nr: 0002590	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left 
periventricular lacunar infarct with vertigo.

3.  Entitlement to service connection for a chronic left knee 
disorder.

4.  Entitlement to service connection for a chronic low back 
disorder.

5.  Entitlement to service connection for residuals of dengue 
fever.

6.  Entitlement to service connection for residuals of 
beriberi.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for chronic heart 
disease.



9.  Entitlement to service connection for a chronic skin 
disorder.

10.  Entitlement to an increased (compensable) disability 
rating for residuals of a left elbow injury.

11.  Entitlement to an increased (compensable) disability 
rating for chronic right knee disorder.

12.  Entitlement to an increased (compensable) disability 
rating for residuals of malaria.

13.  Entitlement to a solitary 10 percent evaluation for 
multiple noncompensable service-connected disabilities.

14.  Entitlement to special monthly pension by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The veteran filed timely notices of disagreement, and was 
issued statements of the case in August and December of 1997.  
The RO received substantive appeals in December 1997 and 
February 1998.


REMAND

I.  Increased Rating

The veteran's claims of entitlement to compensable disability 
evaluations for residuals of a left elbow injury, chronic 
right knee disorder and residuals of malaria are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claims that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher ratings are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

In the instant case, it is noted that the veteran was last 
afforded a VA compensation examination in June 1948, over 51 
years ago, and that he now states that his service-connected 
disabilities have increased in severity.  Yet, there has been 
no attempt to obtain contemporaneous examinations for 
purposes of determining entitlement to increased 
(compensable) ratings.  Although the veteran was afforded VA 
general medical and orthopedic examinations in March 1997, 
none of the findings pertained to his service-connected 
disabilities.  Clearly additional assistance is necessary.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an 
appellant claims a condition is worse than when "originally 
rated," and the evidence available is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).

In addition, the Board observes that, in response to the RO's 
request for information, the veteran's private physician, 
Charles A, Rust, M.D., submitted a statement in May 1997.  In 
lieu of submitting copies of treatment records, Dr. Rust 
outlined in broad terms the veteran's various disabilities.  
VA has a duty to obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Inasmuch as these records are clearly pertinent to 
the issues at hand, and this case is already being remanded 
for additional development, the Board finds they should be 
obtained and associated with the record prior to appellate 
consideration.

II.  Special Monthly Pension

The veteran is also seeking entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound.

The Board notes that increased pension is payable to a 
veteran by reason of need for aid and attendance.  38 C.F.R. 
§ 3.351 (1999).  A person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or (2) helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(a), (b), and (c) (1999).  The 
following criteria will be considered in determining whether 
the veteran is in need of the regular aid and attendance of 
another person: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (1999).

The veteran may receive special monthly pension by reason of 
being housebound when he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems or is "permanently housebound" by 
reason of disability or disabilities; and this requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d) (1999).

A review of the record discloses that although the veteran 
was afforded VA general medical and orthopedic examination 
with respect to his nonservice-connected disorders in March 
1997 examinations, the examiner did not specifically address 
the criteria under 38 C.F.R. § 3.352(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that it is mandatory 
for the VA to consider the enumerated factors within 38 
C.F.R. § 3.352(a).  See Turco v. Brown, 9 Vet. App. 222 
(1996).  Additionally, the Board observes that since the RO's 
October 1997 rating decision, various amendments became 
effective regarding sections of the VA's Schedule for Rating 
Disabilities pertaining to the Cardiovascular System (January 
12, 1998).  In this regard, the Court has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under these circumstances, the Board finds that 
additional assistance is necessary in order to determine the 
exact nature and extent of the veteran's nonservice-connected 
disabilities, as well as whether he is, in fact, in need for 
regular aid and attendance or is housebound.

III.  Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, a claim which is plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit held that, under section 5107(a), the VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.

More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Nonetheless, decisions of the Board must be based on all of 
the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that pertain to 
the claim under consideration).  As noted above, medical 
records developed by the veteran's private treating 
physician, Dr. Rust, have not been associated with the claims 
folder.  The Board finds that they should be obtained in 
order to establish a complete record upon which a fair, 
equitable, and procedurally correct decision can be made.  38 
C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his various disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies, to include all 
medical records completed by Dr. Rust.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once these records have been 
associated with the claims folder, 
positive or negative, the veteran should 
be scheduled for comprehensive VA general 
physical examination, to include special 
orthopedic evaluation, in order to 
determine the current extent of his 
service-connected and nonservice-
connected disorders.  Therefore, the 
veteran's claims file should be made 
available and independently reviewed by 
the examiner prior to examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner should 
specifically state whether the veteran 
currently manifests any current residuals 
of malaria.  The orthopedic examiner must 
also provide a thorough description of 
the veteran's service-connected left 
elbow and right knee disorders, including 
complete ranges of motion studies and 
neurologic pathology.  In addition, the 
examiner must render objective clinical 
findings concerning the severity of these 
disorders, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations.  The examiner must then 
render an opinion concerning the effect 
the veteran's disorders have on his 
ordinary activity and ability to procure 
and maintain employment.  The examination 
report should reconcile the veteran's 
subjective complaints of pain with the 
objective findings on examination.

A VA aid and attendance examination 
should also be conducted.  The examiner 
should fully describe the effect that the 
nonservice-connected disabilities have on 
his ability to perform daily functions 
and or his ability to protect himself 
from hazards and dangerous incident to 
his daily environment.  The examiner 
should also certify whether the daily 
services of a regular aid or attendant 
are needed.  It is suggested that the 
examiner utilize VA Form 21-2680 in 
reporting the findings.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims on a de novo basis.  
To this end, the RO should issue a rating 
action which lists all of his currently 
manifested disabilities and the 
percentage evaluations assigned to each.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


